Through the Criminal District Attorney of Jefferson County the State has filed a motion for rehearing which was presented in oral argument.
Unless we misunderstand it the State's position is that appellant was charged with offering and holding himself out as authorized to practice optometry, and that if the court submitted the case to the jury on the theory of "practicing" optometry *Page 206 
the judgment of conviction was properly reversed, but that the prosecution should not have been ordered dismissed, but the case should have only been remanded for a new trial.
We find it is charged in the complaint and information that appellant "did unlawfully practice, offer and hold himself out as authorized to practice optometry," etc. The trial court submitted the case to the jury alone upon the charge that appellant "did unlawfully practice." It will be seen that he was so charged. In the manner of submission to the jury the court made an election for the State, and eliminated from the case the charge of offering to practice optometry and holding himself out as being authorized to so practice.
It appears that in another trial the issue would be limited to an inquiry whether appellant "practiced" optometry. Being of opinion that such charge was not properly plead the prosecution was ordered dismissed under the present indictment.
It still appears to us that such was the proper order.
The State's motion for rehearing is overruled.